         Case 19-40762   Doc 27   Filed 04/12/19   Entered 04/12/19 15:29:08   Desc Main Document   Page 1 of 6




Patrick J. Schurr
State Bar No. 17853530
Email: patrick.schurr@solidcounsel.com
SCHEEF & STONE, L.L.P.
2600 Network Boulevard
Suite 400
Frisco, Texas 75034
Telephone: 214.472.2100
Telecopier: 214.472.2150

ATTORNEYS FOR SIMPLICITY CAPITAL L.L.C.

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                      §
                                                            §
INTERNATIONAL RESTAURANT                                    §    CASE NO. 19-40762-btr-11
GROUP, L.L.C.,                                              §
                                                            §
        Debtor.                                             §

             MOTION TO COMPEL DEBTOR-IN-POSSESSION TO ASSUME
             OR REJECT LEASE OF NONRESIDENTIAL REAL PROPERTY
                    LOCATED AT 8820 FM 423, FRISCO, TEXAS

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN
OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AND SERVED UPON THE PARTY FILING THIS PLEADING WITHIN TWENTY
ONE (21) DAYS FROM THE DATE OF SERVICE UNLESS THE COURT SHORTENS OR
EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY
SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE UNOPPOSED, AND
THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT. IF AN
OBJECTION IS FILED AND SERVED IN A TIMELY MANNER, THE COURT WILL
THEREAFTER SET A HEARING. IF YOU FAIL TO APPEAR AT THE HEARING, YOUR
OBJECTION MAY BE STRICKEN. THE COURT RESERVES THE RIGHT TO SET A
HEARING ON ANY MATTER.

TO THE HONORABLE JUDGE:

        COMES NOW Simplicity Capital LLC (“Movant”) and would respectfully show unto the

Court as follows:

MOTION TO COMPEL ASSUMPTION OR REJECTION OF
NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 1
N:\pschurr\Simplicity Frick\2019.04.12 motion assume reject.wpd
        Case 19-40762   Doc 27   Filed 04/12/19   Entered 04/12/19 15:29:08   Desc Main Document   Page 2 of 6




                                                      I.
                                           Jurisdiction and Venue

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

        2.      This Motion constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2(G).

Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory predicate for the relief requested herein is §365(d)(3) of Title 11 of the

United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

                                                       II.
                                                   Background

        4.      International Restaurant Group, LLC (“IRG” or “Debtor”) commenced this

proceeding by filing a voluntary petition under chapter 112 of the Bankruptcy Coude on March 22,

2019 (the “Petition Date”).

        5.      Since the Petition Date, the Debtor has been operating as debtor-in-possession

pursuant to 11 U.S.C. §§1107 and 1108.

        6.      The Debtor operates several Grandy’s and Captain D’s restaurants in the North Texas

area, including the premises located at 8820 FM 423, Frisco, Texas 75034 (the “Location”) which

is the subject matter of this Motion.

        7.      Movant is the owner of certain real and personal property at the Location.

        8.      Prior to the Petition Date, Movant and the Debtor executed that certain Lease

Agreement dated as of November 7, 2016 (the “Lease”) with regard to the Location. A true and

correct copy of the Lease is attached hereto as Exhibit “A” and incorporated herein for all purposes.

        9.      The Lease calls for monthly payment of rent due on the first of each month in the


MOTION TO COMPEL ASSUMPTION OR REJECTION OF
NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 2
N:\pschurr\Simplicity Frick\2019.04.12 motion assume reject.wpd
        Case 19-40762   Doc 27   Filed 04/12/19   Entered 04/12/19 15:29:08   Desc Main Document   Page 3 of 6




amount of $11,299.71.

        10.     Prior the Petition Date, the Debtor had not fully paid the monthly rent under the Lease

to Movant.

        11.     Since the Petition Date, the Debtor has failed and to date refused to pay Movant the

April 2019 rent for the Location.

        12.     The Debtor currently occupies the Location, however, the Location is currently locked

and not open for business.

        13.     Efforts to determine if the Debtor intends to assume or reject the Lease have been

unsuccessful.

        14.     Upon information and belief, the Debtor has canceled the insurance covering the

physical building at the Location but maintains insurance on the business personal property inside

the Location.

                                                         III.
                                                  Relief Requested

        15.     No post-petition rent has been paid to Movant since the Petition Date in

this case.

        16.     Pursuant to 11 U.S.C. § 365(d)(3), the Debtor, or a Trustee if one is appointed, must

perform under the Lease until the Lease is assumed or rejected.

        17.     By this Motion, Movant seeks an order of this Court compelling pursuant to 11

U.S.C. § 105(a), Debtor to perform its post-petition obligations under the Lease.

        18.     11 U.S.C. § 365(d)(3) provides that a debtor-in-possession “shall timely perform all

the obligations of the [debtor-in-possession] ... arising from and after the order for relief under any

MOTION TO COMPEL ASSUMPTION OR REJECTION OF
NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 3
N:\pschurr\Simplicity Frick\2019.04.12 motion assume reject.wpd
        Case 19-40762   Doc 27   Filed 04/12/19   Entered 04/12/19 15:29:08   Desc Main Document   Page 4 of 6




unexpired lease of non-residential real property, until such lease is assumed or rejected....” 11 U.S.C.

§ 365(d)(3).

        19.     Because the Lease has not been assumed or rejected, Debtor is obligated to timely

perform all of its obligations under the Lease, including rental payments. As stated by the Seventh

Circuit Court of Appeals, “[T]he clear and express intent of 365(d)(3) is to require the [debtor-in-

possession] to perform the lease in accordance with its terms.” Centerpoint Properties v.

Montgomery Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 268 F3d 205, 209 (7th

Cir. 2001). See also, Koenig Sporting Goods, Inc. v. Morris Road Co. (In re Koenig Sporting Goods,

Inc.), 203 F3d 986, 989 (6th Cir. 2000); and In re Simbaki, Ltd., 215 Bankr. LEXIS 1142 (Bankr.

S.D. Tex. Apr. 6, 2015).

        20.     11 U.S.C. § 105(a) provides, in pertinent part, that

                (a) The court may issue any order, process, or judgment that is necessary
                or appropriate to carry out the provisions of [the Bankruptcy Code].

11 U.S.C. § 105(a).

        21.     The Court should exercise its powers under 11 U.S.C. § 105(a) to compel Debtor to

perform its post-petition obligations under the Lease.

        22.     Because there is a substantial risk that this bankruptcy estate will become

administratively insolvent, leaving the post petition rental payments due to Movant unpaid, the

protections afforded by 11 U.S.C. § 503(b)(1) are of scant comfort. Therefore, without the Court’s

use of its section 105(a) powers to compel payment of post-petition rent, Movant’s interests under

the Lease are not adequately protected.

        23.     Movant seeks an order compelling compliance with 11 U.S.C. § 365(d)(3) and, as

MOTION TO COMPEL ASSUMPTION OR REJECTION OF
NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 4
N:\pschurr\Simplicity Frick\2019.04.12 motion assume reject.wpd
        Case 19-40762   Doc 27   Filed 04/12/19   Entered 04/12/19 15:29:08   Desc Main Document   Page 5 of 6




applicable, 11 U.S.C. § 503(b), compelling the payment of contractual rent or the reasonable rental

value of the Location pending assumption or rejection.

        24.     Counsel for Movant contacted Eric Liepins, as counsel for Debtor, on April 11, 2019,

to inquire as to whether Debtor intended to seek to assume the Lease. No decision had been made.

        25.     To assume an unexpired lease or executory contract, Debtor must cure all past

defaults. Any cure must address all payments due under the Lease, not just those allocated or

denominated as base rent or lease payments. Additional obligations include paying for insurance and

taxes on the Location.

        WHEREFORE, PREMISES CONSIDERED, Movant respectfully requests that the Court

enter an order compelling the Debtor to pay its obligations under sections 365(d)(3) and 503(b) of

the Bankruptcy Code, assume or reject the Lease and for such other relief as is just and proper.

        Respectfully submitted this the 12th day of April, 2019.

                                             SCHEEF & STONE, L.L.P.
                                             2600 Network Boulevard
                                             Suite 400
                                             Frisco, Texas 75034
                                             Telephone: 214.472.2100
                                             Telecopier: 214.472.2150


                                             By: /s/ Patrick J. Schurr
                                               Patrick J. Schurr
                                               State Bar No. 17853530
                                               Email: patrick.schurr@solidcounsel.com

                                             ATTORNEYS FOR SIMPLICITY CAPITAL L.L.C.




MOTION TO COMPEL ASSUMPTION OR REJECTION OF
NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 5
N:\pschurr\Simplicity Frick\2019.04.12 motion assume reject.wpd
        Case 19-40762   Doc 27   Filed 04/12/19    Entered 04/12/19 15:29:08   Desc Main Document   Page 6 of 6




                                 CERTIFICATE OF CONFERENCE

       I hereby certify that on April 11, 2019, I contacted Eric Liepins, counsel for the Debtor,
regarding the assumption or rejection of the Lease which is the subject matter of this motion, and
he could not advise me as to the debtor’s intention with regard to the Lease or the Location.

                                                  /s/ Patrick J. Schurr

                                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was served
on counsel for the Debtor, Eric Liepins, and all parties requesting notice hereinabove, via electronic
means, and the parties listed on the attached mailing matrix, via U.S. First class mail, postage
prepaid, on this the 12rth day of April, 2019.


                                                   /s/ Patrick J. Schurr




MOTION TO COMPEL ASSUMPTION OR REJECTION OF
NONRESIDENTIAL REAL PROPERTY LEASE - PAGE 6
N:\pschurr\Simplicity Frick\2019.04.12 motion assume reject.wpd
